Case: 12-1613   Document: 14    Page: 1   Filed: 10/19/2012




          NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of §ppeaI~
      for tbe jfeberaI ~irtuit

            JINXIANG HEJIA co., LTD.,
                 Plaintiff-Appellee,
                           v.
                  UNITED STATES,
                  Defendant-Appellee,
                           v.
   FRESH GARLIC PRODUCERS ASSOCIATION,
   CHRISTOPHER RANCH L.L.C., THE GARLIC
  COMPANY, VALLEY GARLIC, AND VESSEY AND
              COMPANY, INC.,
            Defendants-Appellants.


                      2012-1613


   Appeal from the United States Court of International
Trade in case no. 09-CV-0471, Senior Judge Judith M.
Barzilay.


                    ON MOTION


                      ORDER
Case: 12-1613      Document: 14     Page: 2      Filed: 10/19/2012




JINXIANG HEJIA CO., LTD.   v. US                              2

    Upon consideration of appellants' motion to withdraw
the appeal,
      IT Is ORDERED THAT:
      (1) The motion is granted.

      (2) Each party shall bear its own costs.
                                     FOR THE COURT

                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s25


Issued As A Mandate:       _O_C_T_1_9_2_01_2__